Name: Commission Regulation (EEC) No 3437/92 of 27 November 1992 prolonging the second suspension of the advance fixing of the export refunds on certain products processed from maize
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 11 . 92 Official Journal of the European Communities No L 347/63 COMMISSION REGULATION (EEC) No 3437/92 of 27 November 1992 prolonging the second suspension of the advance fixing of the export refunds on certain products processed from maize that measure for a period, which will make it possible to monitor the situation ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular the first subparagraph of Article 15 (7) thereof, Whereas Article 15 (7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the export refunds be suspended if the market situation shows that the application of these provisions is causing or is likely to cause difficulties ; Whereas Commission Regulation (EEC) No 3310/92 (3), as amended by Regulation (EEC) No 3351 /92 (4), suspended advance fixing of the import levy for certain cereals ; whereas the reasons which led to that suspension still exist ; whereas it is important, therefore, to continue HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the export refunds on products falling within CN codes 1102 20 and 110313 is hereby suspended from 1 December 1992. Article 2 This Regulation shall enter into force on 1 December 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . ft OJ No L 180, 1 . 7. 1992, p. 1 . (3) OJ No L 331 , 17. 11 . 1992, p. 15. (4) OJ No L 336, 20 . 11 . 1992, p. 29 .